Citation Nr: 1524882	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  13-35 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to December 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 


FINDINGS OF FACT

1. The Veteran is unable to perform physical labor and sit for longer than 45 minutes to an hour due solely to his service connected disabilities. 

2. With full consideration of the Veteran's educational background and occupational experience, the Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for TDIU due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.1, 4.2, 4.3, 4.16, 4.18, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to a TDIU has been granted.  As such, the Board finds that any error related to the VCAA on these claims is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
 
Entitlement to a TDIU

The Veteran contends that his service-connected conditions prevent him from obtaining and maintaining any type of substantially gainful employment.  After considering the Veteran's functional impairment solely due to his service connected disabilities and his Veteran's level of education, special training, and previous work experience, the Board finds that entitlement to a TDIU is warranted.  

All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  Total disability will be considered to exist when there is presented any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340. 

If the schedular rating is less than total, a total disability evaluation can be based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher. 38 C.F.R. § 4.16. 

The Veteran is currently service connected for the following conditions: diabetes mellitus, rated 40 percent disabling;  peripheral vascular disease of the right lower extremity associated with diabetes mellitus, rated 40 percent disabling; peripheral vascular disease of the left lower extremity associated with diabetes mellitus, rated 40 percent disabling; and ischemic heart disease, currently rated 30 percent disabling.  Accounting for the bilateral factor, the Veteran has been rated at least 90 percent disabled, with at least one condition rated at least 40 percent disabling, since July 29, 2011.    

38 C.F.R. § 4.16 does not require a finding that the schedular ratings are inadequate to compensate for the average impairments in earning capacity caused by particular disabilities, but requires only a finding that the service-connected disabilities render a particular Veteran unemployable.  VAOPGCPREC 6-96 (August 16, 1996); see also Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

The Veteran has indicated that he has been unemployed since the 1980s; however, the Veteran's Social Security Administration records indicate that has been considered totally disabled due to non-service connected conditions (a low back disability and a mental disorder) since that time.  The Veteran has contended that since he applied for TDIU, he has been totally disabled based upon the effects of his service-connected disabilities alone.  

In response to the Veteran's claim the Veteran was afforded a general disability evaluation in November 2011.  The examiner opined that "the Veteran has severe restrictions on employability; would not be able to perform physical labor because of his peripheral vascular disease; coronary artery disease; diabetes mellitus...  All service connected conditions."  The examiner stated that the Veteran would be able to perform sedentary duties that required sitting 45 minutes to an hour at a time with his arms moving at desk level. 

The Board, however, finds that such sedentary employment would not be available to the Veteran based upon his training, education, and work history.  The Board notes that the Veteran's application for TDIU indicates that he has a high school level education without specialized areas of training or education and has worked in positions that required either long periods of sitting or standing or physical work.  During his Board hearing, the Veteran stated that he has not received training related to performing a desk job and that he has not used a computer.

The Veteran also reported symptoms related to his diabetes mellitus that would interfere with performing a regular work shift for a sedentary job.  The Veteran reported that he is required to take insulin six times per day and that his symptoms can cause confusion and dizziness.  The Board finds that the Veteran's accounts are competent and credible.  To the extent that records received from the Veteran's private physician indicate that some of his lower extremity impairment may be related to a non-service connected condition, the Board notes that where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board concludes that the combined effects of the Veteran's service-connected disabilities have made him unable to secure or follow a substantially gainful occupation throughout the appeal period.  As such, the Board concludes that an award of TDIU is warranted, under 38 C.F.R. § 4.16(a).  The benefit sought on appeal is accordingly granted.  


ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.


____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


